           Case 2:19-cr-00304-RFB-VCF Document 218 Filed 04/25/21 Page 1 of 4
     DDDDDD


 1   Gwynne R. Dumbrigue, Esq.
     Nevada Bar No. 10031
 2   GRD Law Group, LTD.
     1819 E. Charleston Blvd., Ste. 101
 3   Las Vegas, Nevada 89104
     attorneydumbrigue@gmail.com
 4

 5   Telia Mary U. Williams, Esq.
     Nevada Bar No. 9359
 6   10161 Park Run Dr., Ste. 150
     Las Vegas, Nevada 89145
 7   Tel: (702) 835-6866
     telia@telialaw.com
 8   Attorneys for Defendant,
     Latonia Smith
 9
                                 UNITED STATES DISTRICT COURT
10                                    DISTRICT OF NEVADA

11
     UNITED STATES OF AMERICA,                         Case No.: 2:19-cr-00304-RFB-VCF-1
12
                    Plaintiff,
13
     vs.                                               MOTION FOR RECONSIDERATION
14
     LATONIA SMITH,
15
                    Defendant.
16
            Latonia Smith, by way of her counsel, Telia Mary U. Williams, Esq., and Gwynne R.
17
     Dumbrigue Esq., hereby files her Motion for Reconsideration under the new fact that had she
18
     known that cross-examining the Government witness, Wade Beavers, on his sexual assault of her
19
     on June 4, 2019, that she would open the door to the introduction of evidence of the alleged
20
     assault of Mr. Beavers on October 31, 2021 including the introduction of evidence of a BB gun,
21
     then Ms. Smith would have directed her counsel not to mention the sexual assault of June 4,
22
     2019 at all in her opening statement.
23

                                                  6
           Case 2:19-cr-00304-RFB-VCF Document 218 Filed 04/25/21 Page 2 of 4
     DDDDDD


 1                                     FACTS AND ARGUMENT

 2          On Thursday, April 22, 2021, trial in this instant case commenced. On Friday, April 22,

 3   2021, prior to delivery of opening statements by the Government and the defense, this honorable

 4   Court ruled that the incident of October 31, 2021 (including evidence of a BB gun) would be

 5   precluded as this incident was a subsequent act that would be unduly prejudicial to Ms. Smith.

 6   However, this honorable Court did not specifically preclude testimony about Wade Beavers’

 7   initial sexual assault of Ms. Smith on June 4, 2021, or at least this honorable Court did not

 8   address the sexual assault of June 4, 2019, and a ruling on questioning about the sexual assault of

 9   June 4, 2019.

10          Subsequently, after opening statements were delivered by both the Government and the

11   defense – and after Ms. Williams specifically foretold to the jury the forthcoming evidence of the

12   initial sexual assault of Mr. Beavers’ on Ms. Smith outside of the courtroom of a Reno Justice

13   Court on June 4, 2021 – this honorable court made a ruling (prior to Mr. Beavers’ direct

14   examination) that any questioning by the defense of the June 4, 2021 sexual assault either to Mr.

15   Beavers’ or by Ms. Smith herself, should Ms. Smith elect to take the witness stand, would open

16   the door for the incident (and perhaps even the BB gun) of October 31, 2021 to come in.

17          Ms. Smith, therefore, requests for a motion for reconsideration based upon this new fact

18   as, had she known this subsequent ruling after the delivery of opening statements, she would

19   have directed her counsel not to even mention any sexual assault by Mr. Beavers against her.

20          Ms. Smith believed that the ruling in her favor allowing her to delve into Mr. Beavers’

21   sexual assault was independent of her motion to preclude evidence of the BB gun, which was

22   also granted. Ms. Smith wanted to talk to her counsel more about this, but did not want to seek a

23   continuance, so simply asked her counsel, just before the cross-examination of Mr. Beavers, to

                                                   6
           Case 2:19-cr-00304-RFB-VCF Document 218 Filed 04/25/21 Page 3 of 4
     DDDDDD


 1   avoid questioning Mr. Beavers about the initial sexual assault against her on June 4, 2019, until

 2   she could confer at length with counsel.

 3            This is an appropriate situation for a motion for reconsideration as the defendant is not

 4   raising arguments or presenting evidence for the first time that could reasonably have been raised

 5   earlier in the litigation. See generally, United States v. Bundy, 406 F.Supp.3d 932, 935 (D. Nev.

 6   2018).

 7                                              CONCLUSION

 8            Wherefore, for all the foregoing reasons, Latonia Smith respectfully requests that this

 9   honorable Court reconsider the preclusion of the initial sexual assault of Mr. Beavers against Ms.

10   Smith on June 4, 2019, independently and separately from the preclusion of the BB gun and the

11   sexual assault from October 31, 2019.

12            DATED this 25th April, 2021.

13                                                  Respectfully submitted,

14                                                  /s/ Gwynne R. Dumbrigue
                                                    ________________________________
15                                                  GWYNNE R. DUMBRIGUE, ESQ.
                                                    GRD Law Group, LTD.
16                                                  1819 E. Charleston Blvd., Ste. 101
                                                    Las Vegas, Nevada 89104
17
                                                    TELIA MARY U. WILLIAMS, ESQ.
18                                                  Law Office of Telia U. Williams
                                                    10161 Park Run Dr., Ste. 150
19                                                  Las Vegas, Nevada 89145
                                                    Attorneys for Defendant,
20                                                  Latonia Smith

21

22

23

                                                    6
           Case 2:19-cr-00304-RFB-VCF Document 218 Filed 04/25/21 Page 4 of 4
     DDDDDD


 1
                                    CERTIFICATE OF SERVICE
 2
            The undersigned hereby certifies that on the following date the foregoing motion was
 3
     electronically filed with the Clerk of Court using the CM/ECF system Under Seal. With a copy
 4
     being sent to sent to Government’s counsel of record.
 5
            Dated: April 25, 2021
 6
                                                       /s/ David DaSilva
 7                                        _____________________________________________
                                          For the Law Office of GWYNNE R. DUMBRIGUE, ESQ.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

                                                 6
